DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US Patent Application Publication No. 2014/0167067) (“Choi”).
Regarding Claim 1, Choi teaches a flip-chip light emitting diode structure (see Figure 3), comprising: a substrate (Figure 3, item 200); a first patterned current blocking layer (Figure 3, item 221) disposed on the substrate; a second patterned current blocking layer (Figure 3, item 222) disposed on the first patterned current blocking layer, wherein the first patterned current blocking layer and second patterned current blocking layer are located on different planes (see Figure 3, note 221 and 222 are depicted on different planes as they are vertically stacked), and patterns of the first patterned current blocking layer and patterns of the second patterned current blocking layer are substantially complementary (note both surfaces appear flat relative to each other in Figure 3, thus the patterns are complementary); a first semiconductor layer (Figure 3, item 230) disposed on the second patterned current blocking layer; an active layer (Figure 3, item 240) disposing on the first semiconductor layer; and a second semiconductor layer (Figure 3, item 150) disposed on the active layer, wherein electrical properties of the second semiconductor layer and the first semiconductor layer are different (¶0062 and ¶0064).
Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song (US Patent Application Publication No. 2019/0027647)
Kuo et al. (US Patent Application Publication No. 2018/0248078)
Lin et al. (US Patent Application Publication No. 2021/0057607)
Chen et al. (US Patent Application Publication No. 2021/0193868)
Hata (US Patent Application Publication No. 2008/0061315)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891